Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
DETAILED ACTION
As filed, claims 1-17 are pending; of which claims 1 and 2 are amended ; claims 15-17 are newly added. Claims 3-9 are withdrawn from consideration as pertaining to nonelected invention. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Response to Amendment/Arguments
	Applicant’s amendments and arguments have been fully considered and entered. 
The rejection of claim 1 under 35 U.S.C. § 112 second paragraph is modified in view of claim amendments. Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant's argue that” This rejection is moot in view of the above-presented amendment to claim 1 in self-explanatory manner.”(Remarks on page 7).
In response, it is noted that while claim 1 has been amended to recite process for making compound of formula XII “converting a compound of formula VII to brivaracetam XII wherein “the converting comprises
 reacting the compound of formula VII with (S)-2-aminobutanamide or its salt or alkyl (S)-2-aminobutanoate in a solvent under basic conditions to produce a compound of formula IX or IX-a, 
isolating the compound of formula IX or IXa, 
and converting the isolated compound of formula IX or IXa to brivaracetam XII”,  the reaction condition and reagents required for the last step of the process: converting the isolated compound of formula IX or IXa to brivaracetam XII are not recited in the claim.   Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, since instant claims do not clearly define the metes and bounds of the claimed invention.

The rejection of claims 1-2 under 35 U.S.C. § 103 over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 and US 8957226, by Ates et al. Feb. 17, 2015 and further in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 is  withdrawn in view of amendments to claim and pertinent reference cited by Applicant in IDS. 
Regarding instant claims 3-9, these are drawn to distinct inventions. A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) comprising converting a compound of formula VII to brivaracetam XII wherein “the converting comprises
 reacting the compound of formula VII with (S)-2-aminobutanamide or its salt or alkyl (S)-2-aminobutanoate in a solvent under basic conditions to produce a compound of formula IX or IX-a, 
isolating the compound of formula IX or IXa, 
and converting the isolated compound of formula IX or IXa to brivaracetam XII”.

However, the claims do not set forth the reagents  and reaction conditions required for stereoselective converting the isolated compound of formula IX or IXa to brivaracetam XII, therefore it is unclear what stereoselective method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 1 and its dependents are rendered indefinite.
2.Claim 16 is indefinite because the claim does not set forth the reagents  and reaction conditions required for converting formula VI to formula VII.

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 (cited in PTO892 mailed 8/20/2020) and US 8,338,621 (“the ‘621 patent”; cited in by Applicants in IDS) and further in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 (cited in PTO892 mailed 9/20/2021).

Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) comprising converting a compound of formula VII to brivaracetam XII  wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
The article by KENDA teaches synthesis of 4-substituted pyrrolidone butanamides as therapeutical agents with significant antiepileptic activity; particularly (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide 83α (ucb  34714; aka brivaracetam) was found to be more potent antiseizure agents (same utility as claimed application):
KENDA discuss the synthesis of compounds 83β and 83α, which correspond to (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide 
    PNG
    media_image2.png
    170
    156
    media_image2.png
    Greyscale
(see p. 546).  This compound is synthesized by method D-1, which is shown below.  
    PNG
    media_image3.png
    173
    442
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    118
    147
    media_image4.png
    Greyscale
  
Disclosed in Scheme 7, is an alternate synthesis of said compound via Method D-2:
    PNG
    media_image3.png
    173
    442
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    118
    147
    media_image4.png
    Greyscale
  
Within Method D-2, the final product 83 is the (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide.  As a result, the corresponding starting materials would have to be R1 = H and R2 = propyl for compound 26 and R3 = H, one of R4 and R’4 = H and the other is propyl, R5 = H and Z = OEt for compound 82, which correspond to starting materials of 2-aminobutanamide (as defined in claim 2) and a compound of formula VII wherein R1 = Et and X is a halogen (as defined in claims 1 and 2).  The reaction is performed with Et3N, which corresponds to claimed basic conditions.  KENDA further teaches that Method D-1 uses optically pure 2-aminoalkylamides. 
  KENDA further teaches that Method D-1 uses optically pure 2-aminoalkylamides, which would correspond to (S)-2-aminobutanamide of instant claims. 
Shown below is the synthetic route to brivaracetam as shown in CASREACT data base:

    PNG
    media_image5.png
    309
    456
    media_image5.png
    Greyscale

The difference between the prior art of KENDA and the instant claims is that KENDA teaches reaction of the racemic mixture of the 4-halobutanoic acid derivatives (compound 82a) with optically pure 2-aminobutanamide to give (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide as diastereomeric mixture rather than reaction of only the (R) isomer of the 4-halobutanoic acid derivative with pure (2S)-2-aminobutanamide as taught by the instant claims.  
However, KENDA specifically discuss that compound 83α which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide as the most potent therapeutically agent and clinical candidate since it is 10 times more potent than levetiracetam and possesses significant efficacy (see p. 539).  
KENDA teaches synthesis of compound 82a via intermediated 81a-e which correspond to instant formula VI (instant claims 16, 17).
    PNG
    media_image6.png
    284
    656
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    156
    365
    media_image7.png
    Greyscale
 (see Scheme 7, p. 536).  
The article by KENDA specifically teaches that variable Z in compound 82a can alternately have an OEt in position of the Cl (halo) group which would then lead to the compound VII of claims 1-2.
Given that KENDA teaches the clinical importance of optically pure compound 83α brivaracetam and that optically pure substrates can be utilized in the , one of ordinary skill in the art would be motivated to adopt a synthetic pathway directed to only this particular isomer by using  optically pure isomer of substrate, i.e. the (R) form of 4-halobutanoic acid derivatives (aka the R form of compound 82a and then reacting said compound with (2S)-2-aminobutanamide.  As the (R) form of 4-halobutanoic acid derivatives is synthesized through the synthetic strategy of KENDA as 82a, it would follow that one would be motivated to start with the appropriate enantiomer the (R) form of 4-halobutanoic acid.  The chemical process that is occurring is an expected reaction. The process is deemed obvious to one of ordinary skill in the art since it involves a predictable and expected reaction. 
Isolation and separation of stereoisomers of known racemate is prima facie obvious unless there are “unexpected results”. In re May, 197 USPQ 601In re Adamson, 125 USPQ 233.
Enantiomer is obvious over know racemate unless factual evidence can be shown that the public cannot have possession of enantiomer given the racemate.
In the instant case, the reference by Kenda for producing the same compound as claimed, both identify and address the issue of preserving the chirality of the brivaracetam product. KENDA specifically teaches 1) the clinical importance of optically pure compound 83α brivaracetam and 2) stereoselective strategy using optically pure starting materials (e.g. 2-aminoalkylamides). 
Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to utilize stereoisomerically pure starting materials in the synthesis of brivaracetam.
Moreover, with regard to stereoselective  synthetic methodology for preparation of optically pure brivaracetam by caring the synthesis using optically pure substrates as starting materials, such strategy is known in the prior art of the ‘621 patent. 
The ‘621 patent teaches alternative process for producing optically pure brivaracetam, the same compound as claimed, therefore is highly relevant and analogous. 
The ‘621 patent teach stereoselective synthesis of brivaracetam  from  substantially optically pure starting materials of formula II, VI (abstract; col 9-10;14-16).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
         The ‘621 patent specifically teach that  the strategy of using substantially optically pure substrates  presents the advantages of minimizes the number of
separation steps required to obtain the desired 2-oxo-1-pyrrolidine derivatives  (col 1 lines 63-64).
Regarding the proviso of instant claim 15 “wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII” the ‘621 patent discuss on col 11 recrystallization as alternative purification method to isolate diastereoisomers:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 Therefore, the prior art by the ‘621 patent  provides  the suggestion that would have motivated the skilled artisan to adopt a strategy for stereoselective synthesis of optically pure brivaracetam by using optically pure starting materials. 
A person having ordinary skill in the relevant art would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers and utilize such optically pure materials in a stereoselective synthesis to obtain a desired stereoisomer and further discuss fractional crystallization as alternative to chiral chromatography separation See, e.g., March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155.  
A person having ordinary skill in the relevant art would understand that racemic mixtures should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for properties potential. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: (C)    Use of known technique to improve similar devices (methods, or products) in the same way;
And (D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

The motivation to react only the appropriate (R) isomer of 4-halobutanoic acid substrate  with (2S)-2-aminobutanamide would derive from (C) or (D) from KSR. 
Based on the combined teaching of prior art, regarding  the synthesis of the isomer compound 83α by Kenda which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide, one of ordinary skill in the art would be motivated to adopt a stereoselective  synthetic pathway directed only towards that particular isomer as the starting material by using the strategy discussed by the ‘621 patent which teaches stereosynthesis of brivaracetam  using optically pure starting materials and have reasonable expectation of success in producing the claimed invention because: 1) Kenda teach that optically pure  brivaracetam  is of  particular  clinical importance and teach using optically pure starting materials in the synthesis  of brivaracetam; 2) the ‘621 patent teach that using optically pure starting materials in stereoselective synthesis  of brivaracetam has the advantage of presents the advantages of minimizes the number of separation steps required to obtain the desired, thereby increasing productivity of the overall process.
 In conclusion, it would be using the appropriate enantiomer of 4-halobutanoic acid as starting material in the stereoselective synthesis of brivaracetam.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
Conclusion
No claims allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622